DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1, 5, 6, 8-14, 34-38 and 74-83 are pending in the instant application.

2.	Applicant’s election without traverse of Group II, claims 34-37 and 74-83 in the reply filed on November 17, 2020 is acknowledged.
The following sequences have been examined: SEQ ID NO: 265, 266, amino acids 1-124 of SEQ ID NO: 264, amino acids 1-107 of SEQ ID NO: 263, nucleic acids 1-372 of SEQ ID NO: 266 and nucleic acids 1-321 of SEQ ID NO: 265.
 
3.	Claims 1, 5, 6, 8-14 and 38 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2020.

4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

5.	The abstract of the disclosure is objected to because it is not commensurate in scope with the claimed invention.  Correction is required.  See MPEP § 608.01(b).

s 34, 36, 37 and 76 are objected to because of the following informalities:  these claims depend from withdrawn claim 1.  Appropriate correction is required.

7.	Claim 77 is objected to because of the following informalities:  the claim is missing “(i)”, see line 1 of the claim.  Appropriate correction is required.

8.	The use of a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as commercial marks.

9.	Claims 35, 74, 75 and 77-83 appear to be free of the prior art in view of the sequences recited in the claims.

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


 11.	Claims 34, 36, 37, and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 34, 36, 37, and 76 recites the limitation “fragment thereof” in line 2 of claim 34.  There is insufficient antecedent basis for this limitation in the claim.  Does Applicant intend “antigen binding fragment”?

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/          Primary Examiner, Art Unit 1645